DETAILED ACTION
Status of the Claims
Claims 1-20 are currently pending and are examined herein.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Reid et al.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reid et al. (WO 2017/161387).  
claim 1, Reid teaches a method of measuring a deuterium level to determine a rate of deuterium depletion in a subject comprising:
a) obtaining a first biological fluid from the subject (e.g. p. 273); 
b) measuring an initial level of deuterium in the first biological fluid (e.g. p. 273); 
c) providing a deuterium-depletion protocol to the subject (e.g. p. 273); 
d) obtaining a subsequent biological fluid from the subject (e.g. p. 273); and 
e) measuring a subsequent level of deuterium in the subsequent biological fluid, wherein the initial level and the subsequent level are used to determine a rate of deuterium depletion in the subject (e.g. reduced “from 148 to 136.7” after 7 days of treatment with deuterium depleted water as per p. 273).
Regarding claim 2, Reid teaches the above, wherein the deuterium-depletion protocol comprises providing a deuterium-depleted water to the subject (e.g. as per p. 266, lines 1-3 and/or Fig. 18).  
Regarding claim 3, Reid teaches the above, wherein the deuterium-depletion protocol comprises providing a deuterium-depleted nutritional diet to the subject (e.g. as per p. 266 and/or 273).  
Regarding claim 4, Reid teaches the above, wherein the biological fluid comprises blood, serum, plasma, urine, saliva, tear, sweat, or breath condensate, stool, or spinal fluid (e.g. saliva as per p. 273).  
Regarding claim 5, Reid teaches the above, wherein the deuterium depleted water comprises about 65 ppm to about 135 ppm deuterium (e.g. p. 266, lines 1-3).  
claim 6, Reid teaches the above, wherein the deuterium-depleted nutritional diet comprises a natural plant derived diet, an animal fat derived diet, or a combination thereof (e.g. oils from plants as per pp. 265-266).  
Regarding claim 7, Reid teaches the above, wherein the deuterium-depletion protocol comprises an anti-cancer agent (e.g. drug for treatment of cancerous condition as per p. 266, lines 4-7 and 16-17).  

Claim Rejections – 35 U.S.C. 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Reid et al. and Hellerstein et al.
Claims 1-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (WO 2017/161387) in view of Hellerstein et al. (U.S. PGPub 2004/0115131 A1).  
Reid is relied on as above, however, it is noted that Reid is silent on the measuring of steps b) and e) comprises measuring deuterium level using isotope ratio mass spectrometry, as set forth in claim 8, water-based laser spectroscopy, as set forth in claim 9, the measuring a deuterium-proton ratio of the biological fluid, as set forth in claim 10, and wherein the sample is blood, as set forth in claim 16.
Hellerstein teaches measuring deuterium level using IR spectroscopy (e.g. as per para 0031) and isotope ratio mass spectrometry (e.g. as per para 0101) and in blood (e.g. as per para 0021).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to use isotope ratio mass spectrometry to measure isotope ratios as per Hellerstein in the trials of Reid.  One of ordinary skill in the art would have been motivated to do so since mass spectrometry and IR spectroscopy were both known to be fast, sensitive, and accurate methods to measure specific analytes in aqueous solution.  Further, as per MPEP 2143(I)(A), the rationale to support a conclusion that the claim would have been obvious is that all the claimed   In the instant case, all of the elements of measuring deuterium using isotope ratio mass spectrometry in biological samples were well known in the art, as per Reid and Hellerstein, the mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results. 
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Reid et al. and Duerk et al.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (WO 2017/161387) in view of Duerk et al. (U.S. PGPub 2010/0322865 A1).  
Reid is relied on as above, however, it is noted that the reference is silent on measuring deuterium in selected tissue using MRI, as set forth in claims 11-15.
Duerk uses MRI to measure deuterium levels in the tissue of interest in a subject (e.g. as per para 0008, 0020, 0031, and/or 0033).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to use MRI for measuring deuterium in tissue as per Duerk in the treatments of Reid.  One of ordinary skill in the art would have been motivated to do so since Duerk teaches that it has been demonstrated that   In the instant case, all of the elements of measuring deuterium using magnetic resonance imaging in biological tissues were well known in the art, as per Reid and Duerk, the mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results.
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Reid et al. and Boros et al.
Claims 1-10, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (WO 2017/161387) in view of Boros et al. (Medical Hypothesis, 2016, 87:69-74).  
Reid is relied on as above, however, it is noted that the reference is silent on correlating deuterium levels with the status of a metabolic disease, as set forth in claims 17-18 and 20.

It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to measure deuterium as per Reid in correlation with metabolic disease as per Boros.  One of ordinary skill in the art would have been motivated to do so, since both references tout deuterium depleted water as a means to prevent and/or treat cancer, and Boros correlates it with metabolic disease.
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Reid et al., Boros et al., and Yang
Claims 1-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (WO 2017/161387) in view of Boros et al. (Medical Hypothesis, 2016, 87:69-74) and further in view of Yang et al. (Nano Research, 2016, 9(1):139-148).
Reid in view of Boros is relied on as above, however, it is noted that the references are silent on exposure with infra-red or near infra-red light, as set forth in claim 19.
Yang teaches exposure to near-infrared light in cancer therapy (e.g. as per the Abstract).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to measure deuterium in cancer treatment as per Reid in correlation with using near IR light for cancer therapy as per Yang.  One 
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639